NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        AUG 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GUSTAVO CAMACHO CABALLERO,                      No.    19-70641

                Petitioner,                     Agency No. A205-699-975

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Gustavo Camacho Caballero, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

withholding of removal and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014). We deny in part and grant in part the petition for review, and we

remand.

         Substantial evidence supports the agency’s determination that Camacho

Caballero failed to establish the harm he experienced or fears in Mexico was or

would be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Thus, Camacho Caballero’s withholding of removal claim

fails.

         As to CAT, the IJ misstated the record in finding that Camacho Caballero

did not present “any evidence” that the Mexican government is willfully blind to

torture. As the IJ found, Camacho Caballero credibly testified that the municipal

police in Nogales work for the cartel that tortured him in 2017. In the BIA’s

analysis of Camacho Caballero’s CAT claim, it found no error in the IJ’s factual

determinations. Thus, the agency erred by failing to consider all relevant evidence

and remand is warranted. See Cole v. Holder, 659 F.3d 762, 771-72 (9th Cir.

2011) (agency decision cannot stand where there is any indication it did not

consider all evidence before it, including “misstating the record”); see also Diaz-


                                          2                                     19-70641
Reynoso v. Barr, 968 F.3d 1070, 1089-90 (9th Cir. 2020) (remanding where the

BIA failed to consider all evidence relevant as to CAT).

      Thus, we grant the petition for review and remand Camacho Caballero’s

CAT claim to the BIA to reconsider the claim in consideration of all relevant

evidence, including his credible testimony and the corroborating documentary

evidence. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      The parties shall bear their own costs on appeal.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                         3                                  19-70641